Citation Nr: 1537644	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  07-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to December 1953 and from September 1954 to July 1971.  He died in October 2006.  The appellant is his surviving spouse.
This matter came to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.

In June 2011, the Board remanded the appellant's case to the Agency of Original Jurisdiction (AOJ) for further development.

In January 2013, the Board denied the claim for service connection for the cause of the Veteran's death. The appellant appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court vacated the Board's January 2013 decision and remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand (JMR).

In July 2014 and October 2014 the Board remanded the appellant's case to the AOJ for further evidentiary development.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that Remand is again required as the directives of the Board's October 2014 Remand were not substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998)(where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The October 2014 remand directed the RO to: 

(1) Contact the NPRC, the Department of the Air Force, and any other appropriate source(s) to obtain the Veteran's Airman Performance reports from his personnel records, to particularly include reports for the period from June 1970 to July 1971.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e);

(2) After completing the above, and any other development deemed necessary as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, to include obtaining a new VA opinion if necessary, the appellant's claim for service connection for the cause of the Veteran's death should be readjudicated based on the entirety of the evidence. If the issue remains denied, the appellant and her representative should be issued a SSOC. An appropriate period of time should be allowed for response.

The record does contain a January 2015 letter to the Air Force Personnel Center with and apparent handwritten response indicating that the Veteran's social security number was not in the personnel systems.  The response indicated that VA "may have to report to NPRC for further assistance with this request."  

The record does not contain a request to NPRC requesting the Veteran's personnel records.  The record does contain a February 2015 report of contact that the appellant had already called NPRC in December 2014 and that she was told the information wouldn't be available until April.  The appellant submitted an April 2015 statement with attached personnel records.  A May 2015 report of contact indicates that the appellant had called stating that she would ask the Air Force about the requested documents, but was previously told by the Air Force that VA had not been requesting the required documents.  The report concluded by asking to "Please look into this and proceed with appropriate action."  There is no indication that further action was taken before the issuance of the June 2015 Supplemental Statement of the Case.

As a result, the record does not indicate that VA ever contacted NPRC requesting the required documents, and instead relied on the appellant to do so.  While the appellant did submit some personnel records that may have come from NPRC, there is no indication that these are the only records available.  In addition, VA did not complete a Formal Finding with respect to the unavailable of any records requested, as directed in the October 2014 remand.  As a result, the Board finds that remand is again required in order to ensure compliance with the October 2014 remand directives.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Department of the Air Force, and any other appropriate source(s) to obtain the Veteran's Airman Performance reports from his personnel records, to particularly include reports for the period from June 1970 to July 1971.  

Take any other steps deemed necessary to determine if the Veteran had service within the Republic of Vietnam, or any other service consistent with exposure to herbicides.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the requested development is completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, to include obtaining a new VA opinion if necessary, the RO will re-adjudicate the issue on appeal. If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




